Citation Nr: 1749790	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-25 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a right eye disability, to include central retinal vein occlusion, as secondary to service-connected diabetes mellitus. 


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

During the pendency of this appeal, in a February 2017 rating decision the RO granted the Veteran's service connection claims for end-stage osteoarthritis with patellar dislocation of the left knee; diabetic sensory motor peripheral neuropathy (peripheral neuropathy) of the right upper extremity; peripheral neuropathy of the left upper extremity; peripheral neuropathy of the right lower extremity; and peripheral neuropathy of the left lower extremity.  As such, his service connection claims for these disabilities have been granted in full and are no longer in controversy.  See AB v. Brown, 6 Vet. App. 35 (1993).

In July 2013, the Veteran testified before a Veterans' Law Judge (VLJ) at a Board videoconference hearing; a transcript has been associated with the claims file.  In a June 2016 letter he was notified the VLJ who presided over the hearing was no longer employed by the Board.  See June 2016 Letter to the Veteran.  As such, he was afforded an opportunity for another hearing.  However, in a June 2016 response, he declined a second hearing.  See June 2016 Hearing Options Form.

In September 2016, the Board remanded this matter for further evidentiary development prior to the adjudication of the Veteran's claim.

The Board has re-characterized and broadened the service connection claim for central vein occlusion of the right eye, to include as secondary to service-connected diabetes mellitus, to a claim for a right eye disability, to include central vein occlusion of the right eye, as secondary to service-connected diabetes mellitus.  See Clemons vs. Shinseki, 23 Vet. App. 1 (2009).


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

In furtherance of this claim, the Veteran was afforded a VA examination in November 2010.  See November 2010 Eye VA Examination Report.  Following examination, the VA examiner confirmed he had a central retinal vein occlusion of the right eye in 2007 with a subsequent complication of vitreous hemorrhage the same year.  Additionally, the VA examiner diagnosed him with neovascular glaucoma.  According to the VA examiner, the vitreous hemorrhage and neovascular glaucoma were direct consequences of the central retinal vein occlusion.  Eventually, his right eye became phthisical and he lost vision in the right eye.

Upon review of the claims file, the VA examiner observed the Veteran also had a history of diabetes mellitus, hypertension, hyperlipidemia, and hyperthyroidism.

Initially, the VA examiner opined the Veteran's central retinal vein occlusion of the right eye was most likely due to his diabetes mellitus.  However, in an addendum, the VA examiner retracted his prior conclusion that his diabetes mellitus was the direct cause of his central retinal vein occlusion.  The VA examiner clarified there are several major risks factors of central retinal vein occlusion, which include hypertension and diabetes mellitus.  Both of which were diagnoses he carried.  As such, the VA examiner opined it was likely that his central retinal vein occlusion was caused in part by his diabetes mellitus.
 
After another review of the Veteran's claims file, the VA examiner submitted yet another addendum.  In this addendum, the VA examiner retracted the earlier conclusion that his diabetes mellitus at least caused in part his central retinal vein occlusion.  The VA examiner explained that he was diagnosed with diabetes mellitus in 2009 well after the central retinal vein occlusion in 2007.  In 2007, he had not yet developed diabetes mellitus.  Thus, it was more likely than not his central retinal vein occlusion of the right eye was secondary to his hypertension.  
As the VA examiner concluded the Veteran had not developed diabetes mellitus when he suffered the central retinal vein occlusion, the VA examiner did not proffer an opinion with regards to whether his diabetes mellitus aggravated the same.  

At no time, did the VA examiner offer an opinion bearing on the issue of direct service connection. 

The Board remanded this matter for another VA addendum medical opinion in September 2016 upon finding the November 2010 Eye VA Examination Report was inadequate.  See September 2016 Board Decision.  In accordance with the Board's remand directives, a VA addendum medical opinion was obtained in October 2016.  See October 2016 VA Addendum Medical Opinion.  

Consistent with the November 2010 VA examiner, the October 2016 VA examiner concluded it was less likely than not the central retinal vein occlusion was proximately caused by his diabetes mellitus.  In reaching this conclusion, the VA examiner indicated having a 20 minute telephone conversation with the Veteran in conjunction with reviewing all the available records.

This VA examiner also acknowledged that diabetes mellitus and hypertension were well known significant risk factors for central retinal vein occlusion.  However, the VA examiner cited the Veteran was not diagnosed with diabetes mellitus until 2009; two years after he suffered the central retinal vein occlusion.  The VA examiner found no evidence of record suggesting manifestation of his diabetes mellitus prior to 2009.  Consequently, the VA examiner also opined the central retinal vein occlusion of his right eye was not aggravated by his diabetes mellitus. 

Furthermore, the VA examiner opined it was less likely than not the Veteran's central retinal vein occlusion of the right eye was caused by or otherwise related to his service.  The VA examiner conclusion was based on a review of his service treatment records, which did not contain any conditions, event, or injuries in service, which could have been responsible for the central retinal vein occlusion.
Although the October 2016 VA examiner answered each question requested by the Board, with respect to whether diabetes at least as likely as not aggravated the Veteran's eye disability beyond its natural progression, the examiner did not provide a clinical rationale in support of this conclusion.  Indeed, simply because the Veteran's diabetes post-dated the onset of his eye disability does not necessarily mean for all times that both disabilities co-existed, aggravation could not have occurred.  Further, the October 2016 VA examiner did not address whether the Veteran's neovascular glaucoma was aggravated beyond its natural progression by his diabetes mellitus.  

Although the November 2010 VA examiner explicitly noted that the Veteran's vitreous hemorrhage and neovascular glaucoma were the direct consequences of the central retinal vein occlusion, the Board notes the November 2010 VA examiner was the first to diagnose the neovascular glaucoma; after the Veteran's diagnosis of diabetes mellitus.  In contrast, the vitreous hemorrhage was resolved with surgical intervention in 2008, prior to his diagnosis of diabetes mellitus.  See generally VA Treatment Records Problem Lists.

For the foregoing reason, the Board finds a remand is necessary in order to obtain another VA addendum medical opinion. 

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file, to include a copy of this Remand, to the October 2016 VA examiner for an addendum opinion regarding his retinal vein occlusion of the right eye.  If the October 2016 VA examiner is unavailable, the addendum opinion should be rendered by another appropriate medical professional.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

After reviewing the complete record, the examiner should:

a. Identify any complications and/or residual conditions of his central retinal vein occlusion of the right eye that have existed since the Veteran filed his claim, to specifically include neovascular glaucoma.

b. As to each complication and/or residual condition identified, opine as to whether such disability is at least as likely as not (50 percent probability or greater) caused or aggravated (permanently beyond its natural progression) by his service-connected diabetes mellitus, to include during all times following the onset of diabetes.

2. Once the first request has been completed, to the extent possible, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).

